Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has incorporated Tsuda US 2012/020850 to meet the claims as amended.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 16 and 17 state “detecting… exclusion of other external devices from the communicative coupling”.   Examiner does not find support for this in the instate specification, including paragraphs [0105][0106].   Examiner welcomes Applicant to point out further support. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 14, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2015/0341348 in view of Tsuda US 2012/020850.


As per claim 1.  Yang teaches An electronic device comprising: a communication module; a memory; a processor electrically connected with the communication module and the memory; where the processor is to detect a communicative coupling with an external device, and based on detecting successful authentication of the user transmit a request for the authentication-related information to the external electronic device, control an authentication module to transmit authentication information indicated by the authentication-related information and stored in the memory to the external electronic device  [0031][0032] [0037][0038][0043][0044][0045] [0080] (Yang teaches a first device that stores security data and receives a decryption key from a second device in which to decrypt said authentication information for a web server, and forwards said authentication information to said second device which further forwards said authentication 
Yang fails to teach “input to authenticate a user”.   Examiner relies upon Tsuda for initial access to said first device.

Tsuda teaches prior to receiving authentication related information from the external electronic device receive an input through the input module and authenticate a user based on the received input [0076][0078]  (teaches authenticating a user for access to a device, prior to operation of said device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the security of Tsuda with Yang because it improves security.

As per claim 2.  Yang teaches The electronic device of claim 1, wherein the authentication information comprises at least one of an identification (ID) and a password for logging in to a website connected to the external electronic device, a password for releasing function restriction of the external electronic device, or a password for adding a function to the external electronic device.  [0036] (authentication information is user ID, password)As per claim 3.  Yang teaches The electronic device of claim 1, wherein the memory comprises a security zone in which the authentication information is encrypted and stored, and the authentication module is further configured to: receive information about authentication related 

As per claim 14. Yang teaches An electronic device comprising: a communication module; a memory; a processor electrically connected with the communication module and the memory; where the processor is to detect a communicative coupling with an external device, and based on detecting successful authentication of the user transmit a request for the quthentication-related information to the external electronic device, control an authentication module to transmit authentication information indicated by the authentication-related information and stored in the memory to the external electronic device [0031][0032] [0037][0038][0043][0044][0045] [0080]
(Yang teaches a first device that stores security data and receives a decryption key from a second device in which to decrypt said authentication information for a web server, and forwards said authentication information to said second device which further forwards said authentication information to said web server Examiner asserts that “detecting a communicative coupling” is inherent as it is needed to communicate)  
Yang fails to teach “input to authenticate a user”.   Examiner relies upon Tsuda for initial access to said first device.


Tsuda teaches prior to receiving authentication related information from the external electronic device receive an input through the input module and authenticate a user based on the received input [0076][0078]  (teaches authenticating a user for access to a device, prior to operation of said device)

As per claim 15. Yang teaches An electronic device comprising: a communication module; a memory; a processor electrically connected with the communication module and the memory; where the processor is to detect a communicative coupling with an external device, and based on detecting successful authentication of the user transmit a request for the quthentication-related information to the external electronic device, control an authentication module to transmit authentication information indicated by the authentication-related information and stored in the memory to the external electronic device [0031][0032] [0037][0038][0043][0044][0045] [0080]
(Yang teaches a first device that stores security data and receives a decryption key from a second device in which to decrypt said authentication information for a web server, and forwards said authentication information to said second device which further forwards said authentication information to said web server Examiner asserts that “detecting a communicative coupling” is inherent as it is needed to communicate)  
Yang fails to teach “input to authenticate a user”.   Examiner relies upon Tsuda for initial access to said first device.


Tsuda teaches prior to receiving authentication related information from the external electronic device receive an input through the input module and authenticate a user based on the received input [0076][0078]  (teaches authenticating a user for access to a device, prior to operation of said device)
.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2015/0341348 in view of Tsuda US 2012/020850 in view of Jeong US 2009/0158033.
As per claim 10.  Jeong teaches The electronic device of claim 8, wherein the authentication module is further configured to encrypt the authentication information with an one-time password (OTP) scheme by using an authentication server and transmit OTP-encrypted authentication information to the external electronic device, when the identified connection state is a second connection state. [0051][0056][0057] (teaches the encryption of data is done using a OTP)
It would have been obvious to one of ordinary skill in the art to use the encryption of Jeong with the system of Yang because it increases the security of the system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2015/0341348 in view of Tsuda US 2012/020850 in view of Jeong US 2009/0158033 in view of Kefford US 6,880,079.
As per claim 11. Kefford teaches The electronic device of claim 10, wherein the authentication module is further configured to: send a request for OTP encryption information corresponding to a unique ID of the electronic device to the authentication server; receive the OTP encryption 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the OTP generation of Kefford with the prior art because it offloads the processing power needed to generation OTPs.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2015/0341348 in view of Tsuda US 2012/020850 in view of von Mueller US 2013/0168450.

As per claims 16,17 von Mueller teaches detecting whether the communicative coupling with the external device is secure including exclusion of other external devices from the communicative coupling determine  whether to transmit the authentication information in an encrypted or decrypted state according to whether the communicative coupling is in the secure or insecure state. [0091] [0092] (teaches sending data encrypted when the connection is insecure but teaches sending data in the clear in a secure network)
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439